Citation Nr: 1438659	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with claustrophobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974 and from August 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted additional evidence since the last statement of the case dated in April 2012; however, in the same month he waived the right to have any present or future evidence referred to the RO for review under 38 C.F.R. § 20.1304.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the Veteran filed a claim for a TDIU in February 2010 and the RO properly adjudicated this claim in the February 2012 rating decision in which it denied the claim. The Veteran did not appeal the RO denial of his claim for a TDIU.  Consequently, the issue of entitlement to a TDIU is not before the Board.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.200 , 20.201, 20.302.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the July 2014 Appellate Brief and VA medical records from 2011 to 2012.  The Veterans Benefits Management System (VBMS) does not include any documents.    


FINDING OF FACT

PTSD with claustrophobia is productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.   
CONCLUSION OF LAW

The criteria for the assignment of an initial higher rating of 70 percent, but no higher, for the service-connected PTSD with claustrophobia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The claim for a higher rating for PTSD with claustrophobia arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all VA, Vet Center, and private records identified by the Veteran.  In addition, the Veteran was afforded a VA examination in February 2012.  The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

A letter from the Social Security Administration (SSA) dated in October 1989 shows the Veteran was receiving disability benefits.  In the instant case, the SSA records do not need to be obtained as they are not relevant in evaluating the current severity of his PTSD, which was granted effective February 4, 2010.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)(there is no duty to assist when there is no indication that SSA records are potentially relevant to the claim at issue).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD is thus ready to be considered on the merits.

Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the severity of the Veteran's PTSD with claustrophobia has not materially changed during the appeal period and a uniform evaluation is warranted. 

The Veteran's PTSD with claustrophobia has been rated as 50 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Analysis

The RO in the rating decision in February 2012 granted service connection for PTSD effective February 4, 2010, and assigned an initial 50 percent rating.  For the following reasons, the Board finds that the evidence supports a 70 percent rating for PTSD for the entire appeal period.  

As discussed above, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In June 2011, July 2011, and August 2011, the Veteran submitted his own statements, as well as statements from his wife, brother, sister, and stepdaughters concerning the effects of the Veteran's service-connected PTSD on his daily life.  The Veteran reported that, "[t]here's not a day or night that's gone by after all these years that I don't shake or jump at a loud sound.  I am up all hours of the night looking around my home.  In the day time I am outside doing the same.  I have no friends and I am always alone."  His wife and stepdaughters each recounted the Veteran's routine changes in mood characterized by confusion and angry outbursts.  The Veteran's sister indicated that the Veteran was unable to interact with members of his family for long periods of time during a family reunion.  Lastly, the Veteran's brother stated that the Veteran's "nerves are shot his tolerance is low his temper is high."

During a November 2010 VA Medical Center (VAMC) mental health treatment visit, Dr. B. described the Veteran as appropriately groomed, cooperative, and polite, speech and affect unremarkable, mood was sad, there was no homicidal ideation, insight was fair.  The Veteran noted that he had transient thoughts of suicide and was having trouble coping with his depression and irritability.  He stated that he was actively caring for his grandchildren and enjoyed their interactions.  The Veteran also found it increasingly difficult to attend group therapy as the size of his group continued to grow.

In November 2011, during a VAMC mental health treatment visit, the Veteran reported sleeping approximately three hours per day in one and a half hour increments, being hypervigilant, having intrusive thoughts, and experiencing persistent suicidal ideations.  The Veteran noted similar symptoms during a February 2012 VAMC mental health treatment visit.  Other contemporaneous VA treatment records from 2010 to 2012 are consistent with the findings discussed above.

The Veteran was afforded a VA examination in February 2012.  The examiner indicated that the Veteran had total occupational and social impairment; however, he concluded that the cognitive impairment and inability to work were more likely than not related to his non-service-connected TBI.  The examiner noted that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder and noted that the PTSD only more likely than not made working with others difficult.  The examiner emphasized that prior to the Veteran's head injury in 1988 he worked as a bouncer and in shipping, which did not require contact with others.  

The examiner did not find that the Veteran had the following symptoms as the boxes were unmarked: panic attacks more than once a week; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure or irrelevant; gross impairment in thought processes or communication; inability to establish and maintain effective relationships; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation of time and place.  

He marked the following boxes indicating that the Veterans symptoms were related to his diagnoses: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory, for example retention of only highly learned material while forgetting to complete tasks; memory loss for names of close relatives, own occupation or own name; flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner determined that the PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning and assigned the Veteran a GAF score of 42.

The Board finds that the Veteran's symptoms related to his PTSD more nearly approximate an initial disability rating of 70 percent.  The aforementioned evidence indicates that the Veteran has occupational and social impairment with deficiencies in most areas.  The Veteran has reported suicidal ideation during the appeal period.  His family members and the VA examiner have reported that the Veteran has impaired impulse control and periods of violent outbursts.  The VA examiner determined that the PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning.  Lastly, the Veteran's GAF score of 42.  Thus, the Veteran's initial disability rating for the appeal period nearly closely approximates a rating of 70 percent.

A higher schedular rating of 100 percent is not warranted, however, as that rating requires evidence of total occupational and social impairment.  The examiner indicated that the Veteran had total occupational and social impairment; however, he concluded that the cognitive impairment and inability to work were more likely than not related to his non-service-connected TBI as the Veteran was employed prior to his TBI in 1988.  Although the Veteran has manifested memory loss during the appeal period, the Board finds that when viewed in context with the totality of the evidence the Veteran's PTSD does not more nearly approximate the criteria for total occupational and social impairment.  As discussed, the Veteran's cognitive impairment and inability to work were found by the VA examiner to be more likely than not related to his non-service-connected TBI.  Further, the Veteran has consistently reported being actively engaged in the care of his grandchildren.
The Board has also considered the lay statements of record describing the Veteran's PTSD.  The Veteran, his spouse, his brother, his sister, and his stepdaughters are certainly competent to offer their observations of the Veteran's PTSD symptoms and their statements are credible.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating.  

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD with claustrophobia.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional symptoms that have not been attributed to the Veteran's service-connected PTSD or his non-service connected TBI.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

A 70 percent evaluation for PTSD with claustrophobia is granted, subject to the regulations governing the payment of monetary benefits. 




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


